DETAILED ACTION
          The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
1.       This Office Action is in response to Amendment filed on date: 5/10/2022.
           Claims 1-5 and 8-11 are currently pending.
           Claims 6-7 have been cancelled.
           Claims 1 and 5 are independent claims.

Reasons for Allowance
2.      Claims 1-5 and 8-11 are allowed over the prior arts of record.
3.      The following is a statement of reason for the indication of allowance: 
            Claims 1-4 were allowed, the reasons for allowance were indicated in the previous final office action submitted on 3/14/2022. 
4.       The following is a statement of reasons for the indication of allowable subject matter:
          Regarding claim 5, the cited reference arts of record, alone or in combination, do not disclose nor fairly suggest:
         “…generating a first status signal or a second status signal by evaluating the first output signal at a time of the status change of the first clock signal or at a time of the status change of the second clock signal; generating a first interrupt in the microcontroller by the second output signal; starting a first timer of the microcontroller for realizing the first timing element upon occurrence of the first interrupt; generating a second interrupt in the microcontroller upon expiration of the first timer; starting the first timer or a second timer of the microcontroller to realize the second timing element upon occurrence of the second interrupt; reading and storing as the first status signal the value of the first output signal present when the second interrupt occurs; generating a third interrupt in the microcontroller upon expiration of the first or the second timer; and reading and storing as the second status signal the value of the first output signal present when the third interrupt occurs.” in combination with all other elements as claimed in claim 5. 

        As to claim(s) 8-11, the claims are allowed as they further limit allowed claim 5.

       Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Prior Art of Record
4.        The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.          
             Culca (U.S Pat. 6255864) discloses a method for monitoring a defined amplitude threshold value of a signal formed by alternating voltage and a circuit for carrying out such a method. The method includes (a) eliminating a negative input signal half-wave (b) stepping down the residual positive input signal half-wave, (c) testing whether the value of the stepped down input signal half-wave is above or below the threshold value and generating a first binary signal according to the testing, (d) monitoring, said monitoring being carried out simultaneously to steps (a) to (c), of the zero crossing of a reference signal formed by alternating voltage and generating a second binary signal according to the monitoring, (e) generating a third signal by delaying the second signal at a defined delay time such that a state change of the third signal results at the time of the respective vertex of the positive input signal half-wave, and (f) deciding whether the value of the positive input signal half-wave is above or below the threshold value, whereby a fourth binary signal is generated by evaluating the first signal at the time of the state change of the third signal. (see specification for more details).              Gu (U.S Pub. 20130201731) discloses a power factor correction device, and a controller and a total harmonic distortion (THD) attenuator used by same. The power factor correction device comprises a converter and a controller (320) connected to the converter to obtain an input voltage. The controller (320) comprises a THD attenuator (407) for automatic THD optimization. The converter comprises an input current detection resistor (3R8), a power switch tube (3NMOS) and an output circuit. The input current detection resistor (3R8), the power switch tube (3NMOS) and the output circuit form a feedback control loop to maintain a constant output voltage. A THD optimization function is built in the device so that the entire device is capable of being accurately offset to a designed voltage so as to be used for THD optimization, thereby dispensing with external manual adjustment and overcoming internal technical deviations while achieving high consistency (see specification for more details).
            Takacs (U.S Pub. 20120086411) discloses a switching power supply circuit has a control circuit for current-mode on-off control of a primary switch connected to an inductor in a voltage boost topology for operation in boundary-conduction mode. The time at which the primary switch is opened is determined by magnitude of current flowing through the primary switch together with the instantaneous voltage present on an AC input to the power supply circuit. The time at which the primary switch is closed is determined by demagnetization of the inductor. An improvement to the foregoing switching power supply circuit comprises a maximum-on-time enforcement circuit to limit the maximum possible primary switch on-time to a predetermined maximum period of time. The enforcement circuit provides a signal to the control circuit to cause termination of the primary switch on-state if and only if the primary switch has been turned on for more than the predetermined maximum period of time (see specification for more details).





Conclusion
5.       Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANG LE whose telephone number is (571)272-9349.  The examiner can normally be reached on Monday thru Friday 7:30AM-5:00PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Phan can be reached on (571)272-7924.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/THANG X LE/Primary Examiner, Art Unit 2867                                                                                                                                                                                                        
5/18/2022